DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 11/02/2022 has been considered. Initialed copy of form 1449 is enclosed herewith.
Drawings
3.	The drawings were received on 11/08/2022.  These drawings are accepted.
Response to Arguments
4.	Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive. Applicants submitted that , the first and second controls in Hattori are not switched based on the correcting of a speed command as recited in amended claim.
Examiner asserts that figure 4 clearly depicts the decision for switching the controls is made based on the a speed command which refers to in Hattori as “the required rotation speed” in S25.
Applicant has amended claims 1, 5, 14, 17-20, and 22. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection is withdrawn. 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (US 20200313582 A1). 
Re. claims 1 and 14,  Hattori disclose a motor drive apparatus (Fig. 2) comprising: 
an inverter (inverter device 41) configured to regulate supply power to a motor (12) that is a synchronous machine (fig. 2 shows an inverter device that control the rotation of the motor 12 with synchronized with the frequency of convert power ¶. [0034]-[0036] and [0042]); and 
a controller configured to control the inverter, wherein
 when a speed range in which the motor is operable at a fixed speed is a first speed range (“a case where a prescribed time elapses from when the required rotation speed which is the rotation speed corresponding to a frequency of the power supplied to the motor 12 and the rotation speed measured value obtained from the above-described rotation speed measured value calculation means 711 coincide with each other” ¶. [0042] and Fig. 4, S25), and a speed range that is lower than the first speed range and includes zero speed is a second speed range (in a case where the rotation speed measured value does not exceed the predetermined threshold value (Fig. 4, S13 “No”; which includes all the speed values less than the predetermined threshold value including 0 value speed), 
the controller is configured to 
control a speed of the motor based on a command speed (a control unit that controls a rotation speed of a motor in accordance with a required rotation speed set by calculation means 711, see Fig. 3, S13); and 
correct, upon occurrence of a condition in which the speed of the motor is within a second speed range, the command speed such that the speed of the motor is changed from the second speed range to a first speed range (¶. [0011]), thereby
prohibit the motor from operating the fixed speed in the second speed range (perform control 1 not control 2 in Fig. 4), and 
change the speed of the motor from the second speed range to the first speed range, before loss of synchronism (see Fig. 4).
Re. claims 5- 6,  see Fig. 4; S27 and ¶. [0017].
Re. claim 15, see ¶. [0063].
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US 20200313582 A1) in view of Xiang et al. (US 20180205339 A1).
Claims 16- 24 includes limitations related of the implementation of the drive motor as motor that drives oil pump using a different parameter as the pressure. Hattori disclose the drive motor is implemented as a drive for a compressor not a pump. Xiang teach pressure control system using a speed transformation sub-module 1051 and a pressure estimation sub-module 1052 wherein the speed is derived from the pressure and flow rate (see ¶. [0021]). Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Hattori with the teaching of Xiang to implement the drive motor taught in Hattori to drive pump using pressure control using speed control in order to control the flow using motor speed control.   
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846